 In the Matter of THE OHIO BRASS COMPANYandLOCAL 758, UNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA(Ci.I.0.)Case No. R-30410.-Decided October 23, 1941Jurisdiction:porcelain insulator manufacturing industry.Investigation and Certification of Representatives:Company refused to accord the union recognition stating that it desired theBoard to hold an election to,determine whether or not the union represented.a majority; election necessary.:production and maintenance em-ployees excluding foremen, assistant foremen, part-time foremen, supervisors,.watchmen, clerical employees, and office employees; agreement as to.Jones, Day, Cockley, and Reavis,byMr. Thomas F. Veach,andMr.Georges D. Bonebrake,of Cleveland, Ohio, andWeldon and Houston,.by Mr. Henry P. Houston,of Mansfield, Ohio, for the Company.Mr. Arthur L. Gar ield,of Dayton, Ohio, andMr. Richard Niebur,of.Mansfield, Ohio, for the United.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 18, 1941, Local 758, United Electrical, Radio & MachineWorkers of America (C. I. 0.), herein called the United, filed withthe Regional Director for the Eighth Region (Cleveland, Ohio) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Ohio Brass Company,Mansfield, Ohio, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On September 10, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.36 N. L. R. B., No. 72.367 368DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 12, 1941, the Regional Director issued a notice ofhearing copies of which were duly served upon the Company andthe United.'Pursuant to notice, a hearing was held on September24, 1941, at Mansfield, Ohio, before Max W. Johnstone, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the United were represented by counsel or other officialrepresentatives and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record of the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Ohio Brass Company is a New Jersey corporation, having itsprincipal place of business at Mansfield, Ohio.This proceeding in-volves only the Mansfield plant of the Company.The Company atitsMansfield plant employs approximately 1000 employees and isengaged in the manufacture of porcelain insulators for use on elec-trical transmission and distribution systems and substations, over-head trolley line equipment, rail bonds, equipment for mine andsteam railroads, safety-control devices for mines, and brass valves.During 1940, the Company purchased for use at its Mansfieldplant raw materials valued at approximately $846,000 of which 90per cent represents purchases from sources without the State of Ohio.During 1940 sales of the Company's finished product from the Mans-field plant totaled approximately $3,969,000 of which approximately93 per cent represents sales to points without the State of Ohio.II.THE ORGANIZATION INVOLVEDLocal 758, United Electrical, Radio & Machine Workers of Amer-ica, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III. THE QUESTION CONCERNINGREPRESENTATIONOn or about July 23, 1941, the United notified the Company thatit represented a majority of the Company's employees in the alleged'Notice was also served upon Pattern Makers League of North America.PatternMakers League of North America did not appear at the hearing. THE OHIO BRASS COMPANY369appropriate unit, and requested the Company to bargain collectivelywith the United on behalf of such employees. The Company in-formed the United that it desired that the Board hold an election inorder to determine whether or not the United represented a majorityof such employees.The Company and the United stipulated that theUnited represents a number of the employees in the unit hereinafterfound to be appropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the United agreed at the hearing, and we find,that all production and maintenance employees employed by the Com-pany at its Mansfield, Ohio, plant, excluding foremen, assistant fore-men, part-time foremen, supervisors, watchmen, clerical employees,and office workers constitute a unit appropriate for the purposes ofcollective bargaining.We find further that said unit will insure to,the employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Companyand the United agreed at the hearing that the pay roll of September20, 1941, should be used to determine eligibility to vote in the election.Accordingly, we shall direct that employees eligible to vote in theElection shall be those in the appropriate unit who were em-ployed during the pay-roll period of September 20, 1941, subject tosuch limitations and additions as are set forth in the Direction ofElection.2 The United submitted to a Field Examiner of the Board,470 authorization cards allofwhich bore'apparently genuine signatures and were dated in 1941.The Companyemploys approximately 1,000 employees at its Mansfield plant.433118-42-vol. 36-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Ohio Brass Company, Mansfield, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational-Labor Relations Act.2.All production and maintenance employees employed by theCompany at its Mansfield, Ohio, plant, excluding foremen,., assistantforemen, part-time foremen, supervisors, watchmen, clerical employees,and office workers constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby -DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the The Ohio Brass Company, Mansfield, Ohio, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region, act-ing in this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees of the Company employedat its Mansfield, Ohio, plant who were employed during the pay-rollperiod of September 20, 1941, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding foremen, assistant foremen, part-timeforemen, supervisors, watchmen, clerical employees, office workers, andemployees who have since quit or been discharged for cause, to deter-mine whether or not said employees desire to be represented by Local758,United Electrical, Radio & Machine Workers of America affil-iated with the Congress of Industrial Organizations, for the purposesof collective bargaining.Mn GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.I